Citation Nr: 1620700	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  13-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an initial disability rating higher than 20 percent for fibromyalgia.

4.  Entitlement to an initial disability rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2009, March 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Following issuance of the statements of the case, additional evidence, to include VA treatment records, was associated with the record.  In a February 2016 statement, the Veteran, through his representative, waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

During the pendency of the Veteran's appeal, a claim for entitlement to a TDIU was considered and denied by the RO in a June 2015 rating decision.  The Veteran has not appealed that denial.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (acknowledging the Rice decision and holding that it is permissive for VA to address a claim for a TDIU independently of other claims, including increased rating and service connection claims).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated in the June 2015 rating decision.

Furthermore, the Board finds that the issue of entitlement to a TDIU has not been raised by the record in connection with the Veteran's claims for increased ratings for the service-connected fibromyalgia and adjustment disorder since the June 2015 rating decision.  Specifically, the Veteran has not contended, and the evidence does not show, that those disabilities render him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board does not have jurisdiction over a TDIU claim, and therefore need not address such a claim further herein.

The issues of entitlement to an initial disability rating higher than 20 percent for fibromyalgia and entitlement to an initial disability rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A November 2004 rating decision denied entitlement to service connection for chronic fatigue syndrome; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the denied issue within the one-year appeal period following the issuance of the November 2004 rating decision.

2.  Evidence received since the November 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for chronic fatigue syndrome.

3.  The competent evidence of record does not demonstrate a diagnosis of chronic fatigue syndrome proximate to the claim or during the appeal period.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for chronic fatigue syndrome is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

3.  The criteria for entitlement to service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for chronic fatigue syndrome.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to the that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the reopened issue of entitlement to service connection for chronic fatigue syndrome, a VA letter issued in December 2008 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, as well as the factors pertinent to the establishment of an effective date and disability rating in the event that service connection is granted for chronic fatigue syndrome.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records, as well as lay statements from the Veteran and others, have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that, at the January 2014 Board hearing, the Veteran indicated that he was treated for chronic fatigue syndrome in or around 2000 by Dr. Malik, a private physician.  However, the Veteran also indicated that he has attempted to obtain records from Dr. Malik, but that records from that time are no longer available.  As the record indicates that further efforts to obtain records from Dr. Malik would not be successful, the Board finds that VA has satisfied its duty to assist the Veteran despite the possibility that there may be outstanding, relevant evidence from Dr. Malik.  See 38 C.F.R. § 3.159(c)(1).

In addition, the Veteran was provided a VA joints examination in January 2009, a VA Gulf War general medical examination in November 2012, and a VA fibromyalgia examination in February 2013 that considered the symptoms possibly associated with chronic fatigue syndrome.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners who conducted the examinations reviewed the claims file or took a detailed medical history from the Veteran that was consistent with the evidence of record.  The examiners also considered the Veteran's reported symptomatology, conducted appropriate diagnostic testing, addressed whether the Veteran has diagnosable pathologies and, if so, the likely etiology of those pathologies, and provided supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Consideration

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms he attributes to chronic fatigue syndrome and concerning his treatment for the claimed condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Reopening of the Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran submitted an original claim for entitlement to service connection for conditions relating to his service in the Persian Gulf in April 2002. See, "Statement in Support of Claim," received in April 2002,  and VA Form 21-4138, Statement in Support of Claim, received in November 2003.  The RO sent the Veteran a notification letter in December 2003 explaining the evidence needed to support the claim for service connection, and subsequently undertook development, to include obtaining VA treatment records and providing a VA fibromyalgia examination in January 2004 and a VA chronic fatigue syndrome examination in March 2004.  In the November 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for fibromyalgia, chronic fatigue syndrome, and memory loss, and reopening of the claim for entitlement to service connection for gastroesophageal reflux disease.  In denying the claim for entitlement to service connection for chronic fatigue syndrome, the RO explained that the medical evidence, to include the VA chronic fatigue syndrome examination, did not show that the Veteran had been clinically diagnosed with chronic fatigue syndrome.  The RO notified the Veteran of the decision in a letter dated November 29, 2004.  The notification letter explained to the Veteran his right to appeal the denial, to include through the submission of pertinent evidence and/or a notice of disagreement within one year of the decision.  The Veteran did not submit a notice of disagreement or new and material evidence within the one-year appeal period.  As such, the Veteran did not timely appeal the November 2004 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final November 2004 rating decision relevant to the Veteran's claimed chronic fatigue syndrome includes an August 2008 VA rheumatology consultation note that provides an impression of "fibromyalgia/chronic fatigue syndrome."  This evidence is new because it was not previously considered by VA.  It is also material in that it provides competent medical evidence that the Veteran may have a diagnosis of chronic fatigue syndrome.  The Board notes that, for purposes of reopening, the credibility of the impression of fibromyalgia/chronic fatigue syndrome is presumed.  See Justus, 3 Vet. App. 510, 512-13 (1992).  The impression therefore relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for chronic fatigue syndrome.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection chronic fatigue syndrome, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Reopened Claim

Initially, the Board notes that the RO granted reopening of the claim for entitlement to service connection for chronic fatigue syndrome in the February 2009 and in a March 2013 statement of the case on the issue, and decided the reopened claim on the merits in both instances.  As the reopened claim has been considered on the merits by the AOJ in the first instance, the Board may proceed with appellate review of the merits of the reopened claim.

The Veteran asserts that he has chronic fatigue syndrome that is manifested by a number of symptoms, including fatigue, sore throat, palpable or tender cervical axillary lymph nodes, and generalized muscle aches or weakness, and that the chronic fatigue syndrome is due to his service in the Persian Gulf.  See, e.g., January 2014 Board hearing transcript.

As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden, 381 F.3d at 1167.

In addition, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran's service records, to include his DD Form 214, confirm that he was deployed to the southwest Asia theater of operations during the Gulf War period.  However, the records are absent for complaints of or treatment for fatigue.  They also do not show that the other factors described in 38 C.F.R. § 4.88a were present during the Veteran's active service.  They do not include a diagnosis for chronic fatigue syndrome.  As such, the service records do not show that the Veteran had chronic fatigue syndrome during active service.

VA treatment records show that in January 2005, the Veteran reported a stuffy nose with yellowish discharge, periorbital pressure, and frontal headache.  The assessment was of an upper respiratory infection.  In March 2005, the Veteran reported waking up tired, feeling anxious and unable to relax, having low energy, and having periods of depression.  The assessment was of depression.  In April 2005, the Veteran reported generalized muscle aches and fatigue.  The physician noted a past medical history of "chronic fatigue syndrome/fibromyalgia," but did not include chronic fatigue syndrome in the assessment.  In May 2007, the Veteran was assessed as having anxiety in addition to depression.  In early 2008, the Veteran reported cough, chest congestion, chills, sore throat, nasal congestion, and post nasal drip.  The assessment was of upper respiratory infection.  In August 2008, the Veteran had a VA rheumatology consultation.  The rheumatologist noted the Veteran's complaints of fatigue and his report that he had been told he has fibromyalgia.  The rheumatologist commented, "Clinically, he fits well with chronic fatigue/fibromyalgia," and provided an impression of "fibromyalgia/chronic fatigue syndrome."  The VA treatment records also show that the Veteran has been diagnosed with sleep apnea.  However, although VA treatment records continue to show that the Veteran has a prior medical history of "chronic fatigue syndrome/fibromyalgia," they do not show that the Veteran has been clinically diagnosed with chronic fatigue syndrome or that any of the Veteran's symptoms have specifically been medically attributed to chronic fatigue syndrome.

At the January 2004 VA fibromyalgia examination, the Veteran reported an onset of fibromyalgia around January 1992.  He complained of constant musculoskeletal pain, stiffness, muscle weakness, unexplained fatigue and sleep disturbances, and a history of chronic sinusitis.  Upon examination, the Veteran had trigger points or tender points at the elbows and, although the Veteran complained of decreased muscle strength, the Veteran had good grasping power.  The VA examiner diagnosed the Veteran with fibromyalgia and listed among the symptoms associated with that condition fatigue, sleep disturbance, and headaches.  The examiner noted that widespread pain was not present at the time of the diagnosis.

At the March 2004 VA chronic fatigue syndrome examination, the Veteran reported a 30 percent decrease of activity.  The Veteran did not report an acute onset of the condition or low-grade fever.  He endorsed a history of nonexudative pharyngitis, but not present at the time of the examination.  He did not have palpable or tender cervical or axillary lymph nodes.  He complained of generalized muscle aches and weakness.  He reported that his fatigue is present mainly on the weekends.  He further reported that he has headaches that come and go during the week, and that he has joint pain in the right knee.  The examiner noted, "Neuropsychological symptoms are definitely present," as the Veteran showed anxiety symptoms and reported treatment with psychological medications.  The examiner found that the Veteran did not meet the requirements for a diagnosis of chronic fatigue syndrome.

At the January 2009 VA joints examination, the Veteran reported a history of shin splints.  The examiner examined the Veteran and provided a final diagnosis of shin splints with strain of the right and left knee resulting in decreased range of motion.  The examiner commented, "It is noted that he has been seen by a rheumatologist consultant, and this was in August 2008.  It is noted that he suffers from fatigue.  He has been told he had fibromyalgia and he has sleep lab evaluation showing sleep apnea. . . .  The rheumatologist feels that the impression is fibromyalgia/chronic fatigue syndrome."  The examiner provided diagnoses for fibromyalgia and chronic fatigue syndrome.

In November 2009, the Veteran submitted a letter written by his sister.  In the letter, the Veteran's sister states that since the Veteran returned from service, she has observed him to be in severe pain and with extreme fatigue.  She further reported that the Veteran will sleep for at least a whole day every weekend and sometimes misses out on family activities.

At the November 2012 VA Gulf War general medical examination, the Veteran reported fatigue, headaches, joint pain, sleep disturbances, and gastrointestinal signs or symptoms.  He indicated that, since his return from Saudi Arabia, he has had joint pains, muscle pains, headaches, tiredness, and lack of energy.  The examiner answered "yes" to the question "Does the Veteran now have or has he ever been diagnosed with chronic fatigue syndrome."  The examiner noted that the Veteran did not have an acute onset of chronic fatigue syndrome, that the Veteran's fatigue has reduced his daily activity level to less than 50 percent of pre-illness level for 6 months or longer, and that the Veteran experiences headaches, sleep disturbances, and forgetfulness that are attributable to the chronic fatigue syndrome.

At the February 2013 VA fibromyalgia examination, which was conducted by the same examiner who provided the November 2012 VA Gulf War general medical examination, the Veteran reported being diagnosed with fibromyalgia in 2000.  The Veteran had symptoms associated with fibromyalgia of stiffness, fatigue, sleep disturbances, headaches, and depression.  The examiner noted that the sleep disturbances are mild and mostly due to sleep apnea.  On examination, the Veteran had tender points in the right low cervical region, right trapezius, and bilateral knees.

Later in February 2013, the RO sent an email to the VA examiner who conducted the November 2012 and February 2013 VA examinations to clarify whether the Veteran has chronic fatigue syndrome that is secondary to his sleep apnea and whether the Veteran's chronic fatigue is a symptom of his fibromyalgia.  The examiner initially responded, "Based on specialist evaluation veteran has both fibromyalgia and chronic fatigue syndrome independent of having sleep apnea."  However, in March 2013 the RO sent another email asking the VA examiner to clarify whether the Veteran has a diagnosis for chronic fatigue syndrome under the provisions of 38 C.F.R. § 4.88a.  The examiner responded that, based on further review of the November 2012 and February 2013 VA examinations, "I agree that veteran does not meet criteria for Chronic Fatigue Syndrome diagnosis, but he continues to complain of fatigue.  It is my opinion that his fatigue is more likely than not related to his fibromyalgia."

In December 2013, A. V., M. D., one of the Veteran's VA health care providers completed a chronic fatigue syndrome and fibromyalgia impairment questionnaire.  See "Chronic Fatigue Syndrome and Fibromyalgia Impairment Questionnaire," received in March 2014.  In the questionnaire, Dr. V. indicates that the Veteran has been diagnosed with fibromyalgia and indicates that the condition is manifested with widespread musculoskeletal pain and tender points with or without a number of symptoms.  Dr. V. also indicates that the Veteran has not been diagnosed with chronic fatigue syndrome.

Thus, the record shows that the Veteran experiences symptoms of chronic fatigue.  However, it does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes in accordance with 38 C.F.R. § 4.88a by a competent medical source.  Specifically, the January 2004 VA fibromyalgia examiner medically attributed the Veteran's fatigue, sleep disturbance, and headaches to the fibromyalgia.  The March 2004 VA examiner applied the diagnostic criteria set forth in 38 C.F.R. § 4.88a to the Veteran's reported symptomatology and found that the Veteran did not meet those criteria.  The January 2009 VA joints examiner provided a diagnosis for chronic fatigue syndrome, but appears to have based that diagnosis on the August 2008 VA rheumatology consultation note.  Neither the January 2009 VA joints examination report nor the August 2008 VA rheumatology consultation note reflect application of the specific diagnostic criteria set forth in 38 C.F.R. § 4.88a.  The symptoms noted in those records do not support a diagnosis for the condition under 38 C.F.R. § 4.88a.  In addition, although the examiner who conducted the November 2012 and February 2013 VA examinations initially indicated that the Veteran has a diagnosis of chronic fatigue syndrome, he later indicated that the Veteran does not meet the diagnostic criteria set forth in 38 C.F.R. § 4.88a, and that his chronic fatigue is more likely than not medically attributable to the Veteran's fibromyalgia, which has been service connected separately from the claimed chronic fatigue syndrome.  In addition, the Veteran's VA treatment provider affirmatively stated that the Veteran does not have a diagnosis of chronic fatigue syndrome in the December 2013 chronic fatigue syndrome and fibromyalgia impairment questionnaire.

To the extent that the VA treatment records include impressions and past medical history of "chronic fatigue syndrome/fibromyalgia," the Board finds that such evidence is outweighed by the other evidence of record.  In that regard, the Board observes that the VA treatment records do not reflect that the impressions and past medical history were based on the specific diagnostic criteria set forth in 38 C.F.R. § 4.88a.  In particular, 38 C.F.R. § 4.88a(a)(2) requires that all other clinical conditions that may produce similar symptoms be excluded.  The VA physicians who included the impressions and past medical history of "chronic fatigue syndrome/fibromyalgia" did not state that such other clinical condition had been excluded, and did not specify which symptoms were related to chronic fatigue syndrome and which were related to fibromyalgia.  The January 2004 VA examiner, and the examiner who conducted the November 2012 and February 2013 VA examinations both opined that the Veteran's fatigue is a symptom of his separately service-connected fibromyalgia.

The Board has considered the Veteran's lay statements, as well as those from his sister.  The Veteran and his sister are competent to report symptoms observable through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the diagnosis of chronic fatigue syndrome and the etiology of the Veteran's reported chronic fatigue are complex medical issues not subject to lay opinion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran and his sister have not been shown to have the requisite medical knowledge to provide such medical opinions.  Therefore, their opinions on such matters are not due probative value, and they do not weigh against the November 2012 and February 2013 VA examiners' opinions that the Veteran's chronic fatigue is more likely than not a symptom of his fibromyalgia and that the Veteran does not satisfy the diagnostic criteria for chronic fatigue syndrome.

In summary, the record does not show that the Veteran has been diagnosed with chronic fatigue syndrome for VA purposes, as provided in 38 C.F.R. § 4.88a.  The Veteran has been shown to have some of the symptoms of chronic fatigue syndrome listed in 38 C.F.R. § 4.88a(a)(3).  However, a number of those symptoms, including the Veteran's fatigue and sleep disturbances, have been medically attributed to other conditions by competent sources.  In particular, the Veteran's chronic fatigue has been medically attributed to his fibromyalgia.  As the Veteran's fibromyalgia has been service connected, the Veteran is already compensated for his chronic fatigue as part of his disability rating for fibromyalgia.  As discussed above, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  In this case, the record does not show that the Veteran has a current diagnosis of chronic fatigue syndrome in accordance with 38 C.F.R. § 4.88a.  Without evidence of such a current disability, the Board need not address the other elements of service connection.  Therefore, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for chronic fatigue syndrome is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for chronic fatigue syndrome is denied.



REMAND

The Veteran seeks entitlement to higher initial disability ratings for his service-connected fibromyalgia and adjustment disorder with mixed anxiety and depressed mood associated with fibromyalgia.  In his substantive appeals for those issues, he requested Board hearings at a local VA office.  See VA Forms 9, Appeal to Board of Veterans' Appeals, received in February 2015 and July 2015.  The Veteran has not yet been provided a Board hearing as to those issues.  As such, the case must be remanded so that the Veteran may be scheduled for a Board hearing.  38 C.F.R. § 20.704.

The Board notes that, in correspondence received in December 2015, the Veteran indicated that he wanted a Board hearing by live video conference instead of a Travel Board hearing.  Both video conference Board hearings and Travel Board hearings are scheduled by the RO.  See 38 C.F.R. § 20.704.  Therefore, the issues must be remanded regardless of whether the Veteran desires a video conference Board hearing or a Travel Board hearing.  Nevertheless, the RO should communicate with the Veteran to determine whether he desires a video conference Board hearing or a Travel Board hearing prior to scheduling the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Communicate with the Veteran to determine whether he desires a video conference Board hearing or a Travel Board hearing.  Then, schedule the Veteran for a hearing before a Veterans Law Judge of the Board, as requested.  Notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


